Exhibit 10.1

SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
October 6, 2020, and is made by and among Riverview Financial Corporation, a
Pennsylvania corporation (the “Company”), and the several purchasers of the
Subordinated Notes (as defined herein) identified on the signature pages hereto
(each a “Purchaser” and collectively, the “Purchasers”).

RECITALS

WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to $25.0 million in aggregate principal amount of Subordinated Notes, which
aggregate amount is intended to qualify as Tier 2 Capital (as defined herein).

WHEREAS, the Company has engaged Performance Trust Capital Partners, LLC, as its
exclusive placement agent (“Placement Agent”) for the offering of the
Subordinated Notes.

WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”) or a QIB (as
defined below).

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under
Section 4(a)(2) of the Securities Act and Rule 506(b) of Regulation D
promulgated under the Securities Act.

WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties, intending to be legally
bound, hereto hereby agree as follows:

AGREEMENT

1. DEFINITIONS.

1.1 Defined Terms. The following capitalized terms used in this Agreement and in
the Subordinated Notes have the meanings defined or referenced below. Certain
other capitalized terms used only in specific sections of this Agreement may be
defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

“Agreement” has the meaning set forth in the preamble hereto.

“Bank” means Riverview Bank, a Pennsylvania chartered bank, and wholly owned
subsidiary of the Company.



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Pennsylvania are permitted or
required by any applicable law or executive order to close.

“Bylaws” means the Amended and Restated Bylaws of the Company, as in effect on
the Closing Date.

“Charter” means the Amended and Restated Articles of Incorporation of the
Company, as in effect on the Closing Date.

“Closing” has the meaning set forth in Section 2.5.

“Closing Date” means October 6, 2020.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.

“Company Covered Person” has the meaning set forth in Section 4.2.4.

“Company’s Reports” means (i) Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2019, as filed with the SEC, (ii) Company’s
Definitive Proxy Statement on Schedule 14A related to its 2020 Annual Meeting of
Shareholders, as filed with the SEC, (iii) any Current Report on Form 8-K, as
filed or furnished by Company with the SEC since January 1, 2020, or
(iv) Company’s Quarterly Reports on Form 10-Q for the quarterly periods ended on
March 31, 2020 and June 30, 2020, as filed with the SEC pursuant to the
requirements of the Exchange Act.

“Disbursements” has the meaning set forth in Section 3.1.

“Disqualification Event” has the meaning set forth in Section 4.2.4.

“DTC” has the meaning set forth in Section 3.1.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Event of Default” has the meaning set forth in the Subordinated Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Global Note” has the meaning set forth in Section 3.1.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over the Company or a Subsidiary.

 

2



--------------------------------------------------------------------------------

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Indebtedness” means: (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company; and (ii) all obligations secured by any lien in property owned by the
Company or any Subsidiary whether or not such obligations shall have been
assumed; provided, however, Indebtedness shall not include deposits or other
Indebtedness created, incurred or maintained in the ordinary course of the
Company’s or the Bank’s business (including, without limitation, federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by the Company or the Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person, or
(ii) would materially impair the ability of such Person to perform its
respective obligations under any of the Transaction Documents, or otherwise
materially impede the consummation of the transactions contemplated hereby;
provided, however, that “Material Adverse Effect” shall not be deemed to include
the impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies,
(2) changes in GAAP or regulatory accounting requirements applicable to
financial institutions and their holding companies generally, (3) changes after
the date of this Agreement in general economic or capital market conditions
affecting financial institutions or their market prices generally and not
specifically related to the Company, the Bank or the Purchasers, (4) direct
effects of compliance with this Agreement on the operating performance of the
Company, the Bank or the Purchasers, including expenses incurred by the Company,
the Bank or the Purchasers in consummating the transactions contemplated by this
Agreement, (5) the effects of any action or omission taken by the Company with
the prior written consent of the Purchasers, and vice versa, or as otherwise
contemplated by this Agreement and the Subordinated Notes, and (6) the effects
of the COVID- 19 pandemic that do not disproportionately affect the operations
or business of the Company and its Subsidiaries in comparison to other banking
institutions with similar operations.

 

3



--------------------------------------------------------------------------------

“Maturity Date” means October 15, 2030.

“Paying Agency Agreement” means the Paying Agency and Registrar Agreement, dated
as of September 29, 2020, between the Company and UMB Bank, N.A., as paying
agent and registrar, as amended, modified or restated from time to time.

“Paying Agent” means UMB Bank, N.A., as paying agent and registrar under the
Paying Agency Agreement, or any successor in accordance with the applicable
provisions of the Paying Agency Agreement.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” has the meaning set forth in the Recitals.

“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“QIB” has the meaning set forth in Section 5.8.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.

“SEC” means the Securities and Exchange Commission.

“Secondary Market Transaction” has the meaning set forth in Section 5.5.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” means with respect to any Person, any corporation or entity (other
than a trust) in which a majority of the outstanding Equity Interest is directly
or indirectly owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

 

4



--------------------------------------------------------------------------------

“Tier 2 Capital Event” has the meaning set forth in the Subordinated Notes.

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

1.2 Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement and Subordinated Notes
or the Paying Agency Agreement shall be deemed to be to such documents as
amended, modified or restated from time to time. With respect to any reference
in this Agreement to any defined term, (i) if such defined term refers to a
Person, then it shall also mean all heirs, legal representatives and permitted
successors and assigns of such Person, and (ii) if such defined term refers to a
document, instrument or agreement, then it shall also include any amendment,
replacement, extension or other modification thereof.

1.3 Exhibits Incorporated. All Exhibits attached are hereby incorporated into
this Agreement.

2. SUBORDINATED DEBT.

2.1 Certain Terms. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes in an aggregate principal amount equal to the aggregate of
the Subordinated Note Amounts. The Purchasers, severally and not jointly, each
agree to purchase the Subordinated Notes from the Company on the Closing Date in
accordance with the terms of, and subject to the conditions and provisions set
forth in, this Agreement and the Subordinated Notes and the Paying Agency
Agreement. The Subordinated Note Amounts shall be disbursed in accordance with
Section 3.1. The Subordinated Notes shall bear interest per annum as set forth
in the Subordinated Notes. The unpaid principal balance of the Subordinated
Notes plus all accrued but unpaid interest thereon shall be due and payable on
the Maturity Date, or such earlier date on which such amount shall become due
and payable on account of (i) acceleration by the Purchasers in accordance with
the terms of the Subordinated Notes and this Agreement or (ii) the Company’s
delivery of a notice of redemption or repayment in accordance with the terms of
the Subordinated Notes.

2.2 Subordination. The Subordinated Notes shall be subordinated in accordance
with the subordination provisions set forth therein.

2.3 Maturity Date. On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Notes shall be repaid in full. The Company
acknowledges and agrees that the Purchasers have not made any commitments,
either express or implied, to extend the terms of the Subordinated Notes past
their Maturity Date, and shall not extend such terms beyond the Maturity Date
unless the Company and the Purchasers hereafter specifically otherwise agree in
writing.

2.4 Unsecured Obligations. The obligations of the Company to the Purchasers
under the Subordinated Notes shall be unsecured.

2.5 The Closing. The closing of the sale and purchase of the Subordinated Notes
(the “Closing”) shall occur at the offices of the Company at 10:00 a.m. (local
time) on the Closing Date, or at such other place or time or on such other date
as the parties hereto may agree.

 

5



--------------------------------------------------------------------------------

2.6 Payments. The Company agrees that matters concerning payments and
application of payments shall be as set forth in this Agreement and in the
Subordinated Notes.

2.7 No Right of Offset. Each Purchaser hereby expressly waives any right of
offset it may have against the Company or any of its Subsidiaries.

2.8 Use of Proceeds. The Company shall use the net proceeds from the sale of
Subordinated Notes to enhance the Bank’s capital to support ongoing growth, for
general corporate purposes and for potential strategic opportunities.

3. DISBURSEMENT.

3.1 Disbursement. On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by the Company and the Company has
executed and delivered to each of the Purchasers this Agreement and such
Purchaser’s Subordinated Note and any other related documents in form and
substance reasonably satisfactory to the Purchasers, each Purchaser shall
disburse in immediately available funds the Subordinated Note Amount set forth
on each Purchaser’s respective signature page hereto to the Company in exchange
for an electronic securities entitlement through the facilities of the
Depository Trust Company (the “DTC”) with a principal amount equal to such
Subordinated Note Amount (the “Disbursement”). The Company will deliver to the
Paying Agent a global certificate (the “Global Note”) representing the
Subordinated Notes, registered in the name of “Cede & Co.” as nominee for DTC.

3.2 Conditions Precedent to Disbursement.

3.2.1 Conditions to the Purchasers’ Obligation. The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of the Company to such Purchaser each of the following (or written
waiver by such Purchaser prior to the Closing of such delivery):

3.2.1.1 Transaction Documents. This Agreement and the Global Note (collectively,
the “Transaction Documents”), each duly authorized and executed by the Company.

3.2.1.2 Authority Documents.

(a) A copy, certified by the Secretary or Assistant Secretary of the Company, of
the Charter of the Company and all amendments thereto as in effect as of the
Closing Date;

(b) A subsistence certificate of the Company issued by the Secretary of State of
the Commonwealth of Pennsylvania;

(c) A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
the Company and all amendments thereto as in effect as of the Closing Date;

(d) A copy, certified by the Secretary or Assistant Secretary of the Company, of
the resolutions of the board of directors of the Company, and any committee
thereof, authorizing the issuance of the Subordinated Notes and the execution,
delivery and performance of the Transaction Documents;

 

6



--------------------------------------------------------------------------------

(e) An incumbency certificate of the Secretary or Assistant Secretary of the
Company certifying the names of the officer or officers of the Company
authorized to sign the Transaction Documents and the other documents provided
for in this Agreement; and

(f) The opinion of Luse Gorman, PC, counsel to the Company, dated as of the
Closing Date, substantially in the form set forth at Exhibit B attached hereto
addressed to the Purchasers and Placement Agent.

3.2.1.3 Other Documents. Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.

3.2.1.4 Aggregate Investments. Prior to, or contemporaneously with the Closing,
each Purchaser shall have actually subscribed for the Subordinated Note Amount
set forth on such Purchaser’s signature page.

3.2.2 Conditions to the Company’s Obligation.

3.2.2.1 With respect to a given Purchaser, the obligation of the Company to
consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to the Company of
this Agreement, duly authorized and executed by such Purchaser.

4. REPRESENTATIONS AND WARRANTIES OF COMPANY.

The Company hereby represents and warrants to each Purchaser as follows:

4.1 Organization and Authority.

4.1.1 Organization Matters of the Company and Its Subsidiaries.

4.1.1.1 The Company is a duly organized corporation, is validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania and has all
requisite corporate power and authority to conduct its business and activities
as presently conducted, to own its properties, and to perform its obligations
under the Transaction Documents. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect. The Company is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.

4.1.1.2 Set forth on Schedule 4.1.1.2 are the only direct or indirect
Subsidiaries of the Company. Each Subsidiary of the Company other than the Bank
either has been duly organized and is validly existing as a corporation or
limited liability company, or, in the case of the Bank, has been duly chartered
and is validly existing as a Pennsylvania-chartered bank, in each case in good
standing under the laws of the jurisdiction of its incorporation, has corporate
power and authority to own, lease and operate its properties and to conduct its
business and is duly qualified as a foreign corporation to transact business and
is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not reasonably be expected to result in a Material Adverse
Effect. All of the issued and outstanding shares of capital stock or other
equity interests in each Subsidiary of the

 

7



--------------------------------------------------------------------------------

Company have been duly authorized and validly issued, are fully paid and
non-assessable and are owned by the Company, directly or through Subsidiaries of
the Company, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim; none of the outstanding shares of capital stock of, or
other Equity Interests in, any Subsidiary of the Company were issued in
violation of the preemptive or similar rights of any security holder of such
Subsidiary of the Company or any other entity.

4.1.1.3 The deposit accounts of the Bank are insured by the FDIC up to
applicable limits. The Bank has not received any notice or other information
indicating that the Bank is not an “insured depository institution” as defined
in 12 U.S.C. Section 1813, nor has any event occurred which could reasonably be
expected to adversely affect the status of the Bank as an FDIC-insured
institution.

4.1.2 Capital Stock and Related Matters. The Charter of the Company authorizes
the Company to issue 20,000,000 shares of common stock, 3,000,000 shares of
preferred stock and 1,348,809 shares of non-voting common stock. As of the date
of this Agreement, there are 9,280,443 shares of the Company’s common stock
issued and outstanding, no shares of the Company’s preferred stock issued and
outstanding, and no shares of the Company’s non-voting common stock issued and
outstanding. All of the outstanding capital stock of the Company has been duly
authorized and validly issued and is fully paid and non-assessable. There are,
as of the date hereof, no outstanding options, rights, warrants or other
agreements or instruments obligating the Company to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of the capital stock of
the Company or obligating the Company to grant, extend or enter into any such
agreement or commitment to any Person other than the Company except pursuant to
the Company’s equity incentive plans duly adopted by the Company’s Board of
Directors.

4.2 No Impediment to Transactions.

4.2.1 Transaction is Legal and Authorized. The issuance of the Subordinated
Notes, the borrowing of the aggregate of the Subordinated Note Amount the
execution of the Transaction Documents and compliance by the Company with all of
the provisions of the Transaction Documents are within the corporate and other
powers of the Company.

4.2.2 Agreement. This Agreement has been duly authorized, executed and delivered
by the Company, and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

4.2.3 Subordinated Notes. The Subordinated Notes have been duly authorized by
the Company and when executed by the Company and issued, delivered to and paid
for by the Purchasers in accordance with the terms of the Agreement, will have
been duly executed, authenticated, issued and delivered, and will constitute
legal, valid and binding obligations of the Company and enforceable in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

4.2.4 Exemption from Registration. Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes. Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act. No “bad actor” disqualifying event described in Rule

 

8



--------------------------------------------------------------------------------

506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”). The Company has exercised
reasonable care to determine whether any Company Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e).

4.2.5 No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under:
(1) the Charter or Bylaws of the Company; (2) any of the terms, obligations,
covenants, conditions or provisions of any corporate restriction or of any
contract, agreement, indenture, mortgage, deed of trust, pledge, bank loan or
credit agreement, or any other agreement or instrument to which the Company or
Bank, as applicable, is now a party or by which it or any of its properties may
be bound or affected; (3) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency applicable
to the Company or the Bank; or (4) any statute, rule or regulation applicable to
the Company, except, in the case of items (2), (3) or (4), for such violations
and conflicts that would not reasonably be expected to have, singularly or in
the aggregate, a Material Adverse Effect on the Company and its Subsidiaries
taken as a whole, or (ii) result in the creation or imposition of any lien,
charge or encumbrance of any nature whatsoever upon any property or asset of the
Company. Neither the Company nor the Bank is in default in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any indenture or other agreement creating,
evidencing or securing Indebtedness of any kind or pursuant to which any such
Indebtedness is issued, or any other agreement or instrument to which the
Company or the Bank, as applicable, is a party or by which the Company or the
Bank, as applicable, or any of its properties may be bound or affected, except,
in each case, only such defaults that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on the Company.

4.2.6 Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except for applicable requirements, if any, of the Securities Act,
the Exchange Act or state securities laws or “blue sky” laws of the various
states and any applicable federal or state banking laws and regulations.

4.3 Possession of Licenses and Permits. The Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on the Company or such applicable
Subsidiary; the Company and each Subsidiary of the Company is in compliance with
the terms and conditions of all such Governmental Licenses, except where the
failure so to comply would not, individually or in the aggregate, have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; and neither the Company nor any Subsidiary of the Company has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.

 

9



--------------------------------------------------------------------------------

4.4 Financial Condition.

4.4.1 Company Financial Statements. The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been provided to the Purchasers (i) have been prepared
from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in stockholders’ equity and financial position of the Company and
its consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case,
(x) as indicated in such statements or in the notes thereto, (y) for any
statement therein or omission therefrom that was corrected, amended, or
supplemented or otherwise disclosed or updated in a subsequent Company’s Report,
and (z) to the extent that any unaudited interim financial statements do not
contain the footnotes required by GAAP, and were or are subject to normal and
recurring year-end adjustments, which were not or are not expected to be
material in amount, either individually or in the aggregate. The books and
records of the Company have been, and are being, maintained in all material
respects in accordance with GAAP and any other applicable legal and accounting
requirements. The Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet of the Company contained in the
Company’s Reports for the Company’s most recently completed quarterly or annual
fiscal period, as applicable, and for liabilities incurred in the ordinary
course of business consistent with past practice or in connection with this
Agreement and the transactions contemplated hereby.

4.4.2 Absence of Default. Since the end of the Company’s last fiscal year ended
December 31, 2019, no event has occurred which either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company. Neither the Company nor the Bank is in default under any other Lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, except where non-compliance could not reasonably
be expected to result in a Material Adverse Effect on the Company.

4.4.3 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.

4.4.4 Ownership of Property. The Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by the Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in the Company’s Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance sheet),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity,
(ii) statutory liens for amounts not yet delinquent or which are being contested
in good faith and (iii) such as do not, individually or in the aggregate,

 

10



--------------------------------------------------------------------------------

materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. The Company and each of its Subsidiaries, as lessee, has
the right under valid and existing Leases of real and personal properties that
are material to the Company or such Subsidiary, as applicable, in the conduct of
its business to occupy or use all such properties as presently occupied and used
by it. Such existing Leases and commitments to Lease constitute or will
constitute operating Leases for both tax and financial accounting purposes
except as otherwise disclosed in the Company’s Reports and the Lease expense and
minimum rental commitments with respect to such Leases and Lease commitments are
as disclosed in all material respects in the Company’s Reports.

4.5 No Material Adverse Change. Since the end of the Company’s quarter ended
June 30, 2020, to the Company’s knowledge, there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect on the Company or any of its Subsidiaries.

4.6 Legal Matters.

4.6.1 Compliance with Law. The Company and each of its Subsidiaries (i) has
complied with and (ii) is not under investigation with respect to, and, to the
Company’s knowledge, has not been threatened to be charged with or given any
notice of any material violation of any applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
instrumentality or agency thereof, having jurisdiction over the conduct of its
business or the ownership of its properties, except where any such failure to
comply or violation would not reasonably be expected to have a Material Adverse
Effect on the Company and its Subsidiaries taken as a whole. The Company and
each of its Subsidiaries is in compliance with, and at all times prior to the
date hereof has been in compliance with, (x) all statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
Governmental Agency, applicable to it, and (y) its own privacy policies and
written commitments to customers, consumers and employees, concerning data
protection, the privacy and security of personal data, and the nonpublic
personal information of its customers, consumers and employees, in each case
except where any such failure to comply, would not result, individually or in
the aggregate, in a Material Adverse Effect. At no time during the two years
prior to the date hereof has the Company or any of its Subsidiaries received any
written notice asserting any violations of any of the foregoing.

4.6.2 Regulatory Enforcement Actions. The Company, the Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse Effect.
None of the Company, the Bank, the Company’s or the Bank’s Subsidiaries nor any
of their officers or directors is now operating under any restrictions,
agreements, memoranda, commitment letter, supervisory letter or similar
regulatory correspondence, or other commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor are, to the
Company’s knowledge, (a) any such restrictions threatened, (b) any agreements,
memoranda or commitments being sought by any Governmental Agency, or (c) any
legal or regulatory violations previously identified by, or penalties or other
remedial action previously imposed by, any Governmental Agency remains
unresolved.

4.6.3 Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or any of its Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on the Company and any of its Subsidiaries, taken as a whole, or
affect issuance or payment of the Subordinated Notes; and neither the Company
nor any of its Subsidiaries is a party to or named as subject to the provisions
of any order, writ, injunction, or decree of, or any written agreement with, any
court, commission, board or agency, domestic or foreign, that either separately
or in the aggregate, will have a Material Adverse Effect on the Company and any
of its Subsidiaries, taken as a whole.

 

11



--------------------------------------------------------------------------------

4.6.4 Environmental. No Property is or, to the Company’s knowledge, has been a
site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither the Company nor any of its Subsidiaries has
engaged in such activities. There are no claims or actions pending or, to the
Company’s knowledge, threatened against the Company or any of its Subsidiaries
by any Governmental Agency or by any other Person relating to any Hazardous
Materials or pursuant to any Hazardous Materials Law.

4.6.5 Brokerage Commissions. Except for commissions paid to the Placement Agent,
neither the Company nor any Affiliate of the Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.

4.6.6 Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

4.7 No Misstatement. No information, exhibit, report, schedule or document, when
viewed together as a whole, furnished by the Company to the Purchasers in
connection with the negotiation, execution or performance of this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances when made or furnished to Purchasers and as of the date of
this Agreement.

4.8 Reporting Compliance. The Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and
Section 15(d), as applicable, of the Exchange Act and the rules and the
regulations of the SEC thereunder. The Company’s Reports at the time they were
or hereafter are filed with the SEC, complied in all material respects with the
requirements of the Exchange Act and did not and do not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

4.9 Internal Control Over Financial Reporting. The Company and its Subsidiaries
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to, a
system of accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the conclusion of the Company’s most recently completed
fiscal year, (y) Company has no knowledge of (A) any material weakness in
Company’s internal control over financial reporting (whether or not remediated)
or (B) any fraud, whether or not material, that involves management or other
employees who have a significant role in Company’s internal controls and
(z) there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

 

12



--------------------------------------------------------------------------------

4.10 Disclosure Controls and Procedures. The Company and its Subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 of the Exchange Act), that (i) are designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms and that material information relating to the Company and its Subsidiaries
is made known to the Company’s principal executive officer and principal
financial officer by others within the Company and its Subsidiaries to allow
timely decisions regarding disclosure, and (ii) are effective in all material
respects to perform the functions for which they were established. As of the
date hereof, the Company has no knowledge that would reasonably cause it to
believe that the evaluation to be conducted of the effectiveness of the
Company’s disclosure controls and procedures for the most recently completed
fiscal quarter period will result in a finding that such disclosure controls and
procedures are ineffective for such quarter ended. Based on the evaluation of
the Company’s and each Subsidiary’s disclosure controls and procedures described
above, the Company is not aware of (1) any significant deficiency in the design
or operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls or (2) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls. Since the most recent evaluation of the Company’s
disclosure controls and procedures described above, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls.

4.11 Tax Matters. The Company, Bank and each Subsidiary of the Company have
(i) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.

4.12 Insurance. The Company, the Bank and each Subsidiary of the Company is
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which they are engaged; in the past three years, neither the Company, the Bank
nor any Subsidiary has been refused any insurance coverage sought or applied
for; and the Company, the Bank and each Subsidiary have no reason to believe
that they will not be able to renew existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue their business at a cost that would not have a Material
Adverse Effect on the Company.

4.13 Exempt Offering. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in this Agreement, no registration under the Securities
Act is required for the offer and sale of the Subordinated Notes by the Company
to the Purchasers.

4.14 Representations and Warranties Generally. The representations and
warranties of the Company set forth in this Agreement or in any other document
delivered to the Purchasers by or on behalf of the Company pursuant to or in
connection with this Agreement are true and correct as of the date hereof and as
otherwise specifically provided herein or therein.

 

13



--------------------------------------------------------------------------------

5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

The Company hereby further covenants and agrees with each Purchaser as follows:

5.1 Compliance with Transaction Documents. The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.

5.2 Affiliate Transactions. The Company shall not itself, nor shall it cause,
permit or allow any of its Subsidiaries to enter into any material transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to the Company or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

5.3 Compliance with Laws; Other Agreements.

5.3.1 Generally. The Company shall comply and cause the Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company.

5.3.2 Regulated Activities. The Company shall not itself, nor shall it cause,
permit or allow the Bank or any other of its Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be expected to have
a Material Adverse Effect on the Company, the Bank and/or such of its
Subsidiaries or (ii) make any loan or advance secured by the capital stock of
another bank or depository institution, or acquire the capital stock, assets or
obligations of or any interest in another bank or depository institution, in
each case other than in accordance with applicable laws and regulations and safe
and sound banking practices.

5.3.3 Taxes. The Company shall and shall cause the Bank and any other of its
Subsidiaries to promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon the Company, the Bank or any other of its
Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its Subsidiaries. Notwithstanding the foregoing, none of the
Company, the Bank or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Bank and such
other Subsidiary.

5.3.4 Corporate Existence. The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of the Bank and the other Subsidiaries and its and their rights and
franchises, and comply in all material respects with all related laws applicable
to the Company, the Bank or the other Subsidiaries.

 

14



--------------------------------------------------------------------------------

5.3.5 Dividends, Payments, and Guarantees During Event of Default. Upon the
occurrence of an Event of Default (as defined under the Subordinated Notes),
until such Event of Default is cured by the Company or waived by the Noteholders
(as defined under the Subordinated Notes) in accordance with Section 18 (Waiver
and Consent) of the Subordinated Notes and except as required by any federal or
state Governmental Agency, the Company shall not (a) declare or pay any
dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of its capital stock; (b) make any
payment of principal of, or interest or premium, if any, on, or repay,
repurchase or redeem any of the Company’s Indebtedness that ranks equal with or
junior to the Subordinated Notes; or (c) make any payments under any guarantee
that ranks equal with or junior to the Subordinated Notes, other than (i) any
dividends or distributions in shares of, or options, warrants or rights to
subscribe for or purchase shares of, any class of the Company’s common stock;
(ii) any declaration of a non-cash dividend in connection with the
implementation of a shareholders’ rights plan, or the issuance of stock under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto; (iii) as a result of a reclassification of the Company’s
capital stock or the exchange or conversion of one class or series of the
Company’s capital stock for another class or series of the Company’s capital
stock; (iv) the purchase of fractional interests in shares of the Company’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged; or (v) purchases of any
class of the Company’s common stock related to the issuance of common stock or
rights under any benefit plans for the Company’s directors, officers or
employees or any of the Company’s dividend reinvestment plans.

5.3.6 Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, the Company will
immediately notify the Noteholder (as defined in the Subordinated Note), and
thereafter the Company and the Noteholder (as defined in the Subordinated Note)
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital;
provided, however, that nothing contained in this Agreement shall limit the
Company’s right to redeem the Subordinated Notes upon the occurrence of a Tier 2
Capital Event as described in the Subordinated Notes.

5.4 Absence of Control. It is the intent of the parties to this Agreement that
in no event shall the Purchasers, by reason of any of the Transaction Documents,
be deemed to control, directly or indirectly, the Company, and the Purchasers
shall not exercise, or be deemed to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company.

5.5 Secondary Market Transactions. Each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, the Company shall, at the Company’s expense,
cooperate with the Purchasers and otherwise reasonably assist the Purchasers in
satisfying the market standards to which Purchasers customarily adhere or which
may be reasonably required in the marketplace or by applicable rating agencies
in connection with any such Secondary Market Transaction. Subject to any written
confidentiality obligation, all information regarding the Company may be
furnished, without liability except in the case of gross negligence or willful
misconduct, to any Purchaser and to any Person reasonably deemed necessary by
Purchaser in connection with participation in such Secondary Market Transaction.
All documents, financial statements, appraisals and other data relevant to the
Company or the Subordinated Notes may be retained by any such Person, subject to
the terms of any applicable confidentiality agreements.

5.6 Bloomberg. The Company shall use commercially reasonable efforts to cause
the Subordinated Notes to be quoted on Bloomberg L.P.

 

15



--------------------------------------------------------------------------------

5.7 Rule 144A Information. While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.

5.8 DTC Registration. Upon the request of a holder of a Subordinated Note that
is either (a) a Qualified Institutional Buyer, as defined in Rule 144A under the
Securities Act (each, a “QIB”), or (b) an institutional “accredited investor,”
as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act, the
Company shall use commercially reasonable efforts to cause the Subordinated
Notes held by such QIB to be registered in the name of Cede & Co. as nominee of
DTC or a nominee of DTC. For purposes of clarity and pursuant to (and as further
described in) the terms of the Subordinated Notes, any redemption made pursuant
to the terms of the Subordinated Notes shall be made on a pro rata basis, and,
for purposes of a redemption processed through DTC, on a “Pro Rata Pass-Through
Distribution of Principal” basis, among all of the Subordinated Notes
outstanding at the time thereof.

6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:

6.1 Legal Power and Authority. It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. It is an entity duly organized,
validly existing and in good standing under the laws its jurisdiction of
organization.

6.2 Authorization and Execution. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of such
Purchaser, and, assuming due authorization, execution and delivery by the other
parties hereto, this Agreement is a legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

6.3 No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.

6.4 Purchase for Investment. It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same. It has no present or
contemplated agreement, undertaking, arrangement, obligation, Indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.

6.5 Institutional Accredited Investor. It is and will be on the Closing Date
(i) an institutional “accredited investor” as such term is defined in Rule
501(a) of Regulation D and as contemplated by subsections (1), (2), (3) and
(7) of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total
assets, or (ii) a QIB.

 

16



--------------------------------------------------------------------------------

6.6 Financial and Business Sophistication. It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes. It has relied
solely upon its own knowledge of, and/or the advice of its own legal, financial
or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.

6.7 Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company.

6.8 Information. It acknowledges that (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of the
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
the Company to the extent it deems necessary to make its decision to purchase
the Subordinated Notes. It has reviewed the information set forth in the
Company’s Reports, the exhibits hereto and the information contained in the data
room established by the Company in connection with the transactions contemplated
by this Agreement.

6.9 Access to Information. It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of the Company that have been requested by it or its advisors and have been
given the opportunity to ask questions of, and to receive answers from, persons
acting on behalf of the Company concerning terms and conditions of the
transactions contemplated by this Agreement in order to make an informed and
voluntary decision to enter into this Agreement.

6.10 Investment Decision. It has made its own investment decision based upon its
own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person or entity,
including the Placement Agent. Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein. It is not relying upon, and has
not relied upon, any advice, statement, representation or warranty made by any
Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement. Furthermore, it
acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to it in connection with the purchase
of the Subordinated Notes constitutes legal, tax or investment advice.

6.11 Private Placement; No Registration; Restricted Legends. It understands and
acknowledges that the Subordinated Notes are being sold by the Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
promulgated under Section 4(a)(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only if exemptions from the Securities Act and
applicable state securities laws are available to it. It is not subscribing for
the Subordinated Notes as a result of or subsequent to any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or presented at any seminar
or meeting. It further acknowledges and agrees that all certificates or other
instruments representing the Subordinated Notes will bear the restrictive legend
set forth in the form of Subordinated Note. It further acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Notes or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.

 

17



--------------------------------------------------------------------------------

6.12 Placement Agent. It will purchase the Subordinated Note(s) directly from
the Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.

6.13 Tier 2 Capital. If the Company provides notice as contemplated in
Section 5.3.6 of the occurrence of the event contemplated in such section,
thereafter the Company and the Purchasers will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event as described in
the Subordinated Notes.

6.14 Accuracy of Representations. It understands that each of the Placement
Agent and the Company are relying upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement.

6.15 Representations and Warranties Generally. The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of the Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
the Purchaser to the Company as to the matters set forth therein.

7. MISCELLANEOUS.

7.1 Prohibition on Assignment by the Company. Except as described in
Section 9(b) (Merger or Sale of Assets) of the Subordinated Notes, the Company
may not assign, transfer or delegate any of its rights or obligations under this
Agreement or the Subordinated Notes without the prior written consent of all the
Noteholders (as defined in the Subordinated Note). In addition, in accordance
with the terms of the Subordinated Notes, any transfer of such Subordinated
Notes by the Noteholders (as defined in the Subordinated Note) must be made in
accordance with the Assignment Form attached thereto and the requirements and
restrictions thereof.

7.2 Time of the Essence. Time is of the essence for this Agreement.

7.3 Waiver or Amendment. Except as may apply to any particular waiving or
consenting Noteholder, no waiver or amendment of any term, provision, condition,
covenant or agreement herein or in the Subordinated Notes shall be effective
except with the consent of at least fifty percent (50%) of the aggregate
principal amount (excluding any Subordinated Notes held by the Company or any of
its Affiliates) of the Subordinated Notes at the time outstanding; provided,
however, that without the consent of each holder of an affected Subordinated
Note, no such amendment or waiver may: (i) reduce the principal amount of the
Subordinated Note; (ii) reduce the rate of or change the time for payment of
interest on any Subordinated Note; (iii) extend the maturity of any Subordinated
Note; (iv) change the currency in which payment of the obligations of the
Company under this Agreement and the Subordinated Notes are to be made;
(v) lower the percentage of aggregate principal amount of outstanding
Subordinated Notes required to approve any amendment of this Agreement or the
Subordinated Notes; (vi) make any changes to Section 4(c) (Partial Redemption),
Section 6 (Events of Default; Acceleration), Section 7 (Failure to

 

18



--------------------------------------------------------------------------------

Make Payments), Section 16 (Priority), or Section 18 (Waiver and Consent) of the
Subordinated Notes that adversely affects the rights of any holder of a
Subordinated Note; (vii) make any changes to this Section 7.3 (Waiver or
Amendment) that adversely affects the rights of any holder of a Subordinated
Note; or (viii) disproportionately affect the rights of any of the holders of
the then outstanding Subordinated Notes. Notwithstanding the foregoing, the
Company may amend or supplement the Subordinated Notes without the consent of
the holders of the Subordinated Notes to cure any ambiguity, defect or
inconsistency or to provide for uncertificated Subordinated Notes in addition to
or in place of certificated Subordinated Notes, or to make any change that does
not adversely affect the rights of any holder of any of the Subordinated Notes.
No failure to exercise or delay in exercising, by a Purchaser or any holder of
the Subordinated Notes, of any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege preclude any other or further exercise thereof, or the
exercise of any other right or remedy provided by law. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any right or
remedy provided by law or equity. No notice or demand on the Company in any case
shall, in itself, entitle the Company to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Purchasers to any other or further action in any circumstances without notice or
demand. No consent or waiver, expressed or implied, by the Purchasers to or of
any breach or default by the Company in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance of the same or any other obligations
of the Company hereunder. Failure on the part of the Purchasers to complain of
any acts or failure to act or to declare an Event of Default, irrespective of
how long such failure continues, shall not constitute a waiver by the Purchasers
of their rights hereunder or impair any rights, powers or remedies on account of
any breach or default by the Company.

7.4 Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

7.5 Notices. Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:

 

if to the Company:   

Riverview Financial Corporation

3901 North Front Street

Harrisburg, PA 17110

Attention: Chief Executive Officer

with a copy to:   

Luse Gorman, PC

5335 Wisconsin Avenue, NW #780

Washington, DC 20015

Attention: Jeffrey Cardone, Esq.

if to the Purchasers:    To the address indicated on such Purchaser’s signature
page.

 

19



--------------------------------------------------------------------------------

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

7.6 Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by the Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of the Company. The term “successors and
assigns” will not include a purchaser of any of the Subordinated Notes from any
Purchaser merely because of such purchase but shall include a purchaser of any
of the Subordinated Notes pursuant to an assignment complying with the
Assignment Form attached to the Subordinated Notes.

7.7 No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with the
Company.

7.8 Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.

7.9 Entire Agreement. This Agreement and the Subordinated Notes, along with any
exhibits thereto, constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and may not be modified or amended in
any manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.

7.10 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws. Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.

7.11 No Third Party Beneficiary. This Agreement is made for the sole benefit of
the Company and the Purchasers, and no other Person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.

7.12 Legal Tender of United States. All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.

 

20



--------------------------------------------------------------------------------

7.13 Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

7.14 Knowledge; Discretion. All references herein to the Company’s or the Bank’s
knowledge shall be deemed to mean the knowledge of such party based on the
actual knowledge of such party’s President, Chief Executive Officer and Chief
Financial Officer or such other persons holding equivalent offices. All
references herein to Purchaser’s knowledge shall be deemed to mean the knowledge
of such Purchaser based on the actual knowledge of Purchaser’s Chief Executive
Officer and Chief Financial Officer or such other persons holding equivalent
offices. Unless specified to the contrary herein, all references herein to an
exercise of discretion or judgment by a Purchaser, to the making of a
determination or designation by a Purchaser, to the application of a Purchaser’s
discretion or opinion, to the granting or withholding of a Purchaser’s consent
or approval, to the consideration of whether a matter or thing is satisfactory
or acceptable to a Purchaser, or otherwise involving the decision making of a
Purchaser, shall be deemed to mean that such Purchaser shall decide using the
reasonable discretion or judgment of a prudent lender.

7.15 Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF THE COMPANY OR THE PURCHASERS. THE PARTIES ACKNOWLEDGE THAT THEY HAVE
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES
FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND
RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES
AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND
(III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS
IF FULLY INCORPORATED THEREIN.

7.16 Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.

7.17 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.

[Signature Pages Follow]

 

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

COMPANY: Riverview Financial Corporation By:  

         

  Name:   Brett Fulk   Title:   President and Chief Executive Officer

[Company Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

PURCHASER: [INSERT PURCHASER’S NAME] By:  

             

  Name:   [•]   Title:   [•] Address of Purchaser: [•]     Principal Amount of
Purchased Subordinated Note: $[•]    

[Company Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE 4.1.1.2

Subsidiaries

 

Subsidiary   

State or Other Jurisdiction

Of Incorporation

Riverview Bank    Pennsylvania Riverview Nominee Services, LLC    Pennsylvania
CBT Statutory Trust I    Pennsylvania CBT Statutory Trust II    Pennsylvania

 



--------------------------------------------------------------------------------

FORM OF SUBORDINATED NOTE

 

 

25



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL

1. Each of the Company and the Bank (i) has been organized or formed, as the
case may be, is validly existing and is in good standing under the laws of its
jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets
and (iii) is duly qualified or licensed to do business and is in good standing
as a foreign corporation, partnership or other entity as the case may be,
authorized to do business in each jurisdiction in which the nature of such
businesses or the ownership or leasing of such properties requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect.

2. The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended.

3. The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

4. The Company has all necessary power and authority to execute, deliver and
perform its obligations under the Transaction Documents to which it is a party
and to consummate the transactions contemplated by the Transaction Documents.

5. The Agreement has been duly and validly authorized, executed and delivered by
the Company. The Agreement constitutes a legal valid and binding obligation of
Company, enforceable against Company in accordance with its terms, except that
the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.

6. The execution and delivery by the Company of, and the performance by the
Company of its agreements and obligations under, the Transaction Documents do
not (i) to such counsel’s knowledge, violate any applicable provisions of the
Pennsylvania Business Corporation Law, (ii) to such counsel’s knowledge, violate
any court order or judgment of any agency or court of the Commonwealth of
Pennsylvania having jurisdiction over the Company and known to such counsel or
(iii) violate the Charter or Bylaws, each as currently in effect.

7. The Subordinated Notes have been duly and validly authorized by the Company
and when issued and delivered to and paid for by the Purchasers in accordance
with the terms of this Agreement, will have been duly executed, authenticated,
issued and delivered and will constitute legal, valid and binding obligations of
the Company, and enforceable against the Company in accordance with their terms,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.

8. Assuming the accuracy of the representations and warranties of each of the
Purchasers set forth in the Agreement, the Subordinated Notes to be issued and
sold by the Company to Purchasers pursuant to the Agreement will be issued in a
transaction exempt from the registration requirements of the Securities Act.